 IAP WORLD SERVICES
 
358 NLRB No. 10
 
33
 
IAP 
World Services, Inc. 
and
 
Teamsters, Chauffeurs, 
Warehousemen, Industrial and Allied Workers 
of America, Local 166.  
Case 31

CA

0
29505
 
February 2
4
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
G
RIFFIN 
 
On July 19, 2011,
 
Administrative Law Judge William 
G. Kocol issued the attached decision.  The Acting Ge
n-
eral Counsel filed exceptions and a supporting brief.  The 

i-
sion and an answering brief to the Acting General Cou
n-
s

 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.  
 

record in light of the exceptions
1
 
and briefs and has d
e-
cided to affirm the 

u-
sions and to adopt the recommended Order.
 
ORDER
 
The complaint is dismissed.
 
 
Michelle Scanlon, Esq., 
for the General Counsel.
 
James G. Brown, Esq. (Ford & Harrrington, LLP), 
of Orlando, 
Florida, for the Respondent.
 
Geor
ge A. Pappy, Esq. (Reich, Adell & Cvitan), 
of Los Ang
e-
les, California, for the Union.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
W
ILLIAM
 
G.
 
K
OCOL
, Administrative Law Judge. The Tea
m-
sters, Chauffeurs, Warehousemen, Industrial and Allied Wor
k-
ers of America, Local 166 
(the Union) filed the charge on N
o-
vember 19, 2009
,
1
 
and on December 29 the Regional Director 
deferred the case to arbitration.  After the arbitration award 
issued the General Counsel issued the complaint on March 29, 
2011.  The complaint alleges that IAP W
orld Services, Inc. 
(IAP) discharged Larry Treen in violation of Section 8(a)(3) 
and (1) of the Act.  IAP filed a timely answer that admitted the 
allegations in the complaint concerning the filing and service of 
the charge, interstate commerce and jurisdic

labor organizations status, agency and supervisory status, and 
of its collective
-
bargaining agreement with the Union.  IAP 
denied that it unlawfully discharged Treen.  As affirmative 
defenses IAP alleged that Treen was fired for misconduc
t, that 
his discharge had been submitted to arbitration, and that arbitr
a-
                                        
        
 
1
 
The Acting
 
General Counsel requests that 
the
 
Board adopt a new 
framework for considering postarbitration deferral cases.
 
 
Because, in 
our view, the proposed framework would not lead to a different result 
in this case, we decline to consider that request at this time
.
 
1
 
All dates are 2009
,
 
unless otherwise indicated.
 
tor had issued a decision, and that the Board should defer to 
that decision.
 
I
.
  
JURISDICTION
 
IAP, a corporation, is a government contractor providing 
services at the United States Ar

training center where it annually purchases and receives goods 
valued in excess of $50,000 directly from points located outside 
the State of California.  IAP admits, and I find, that it is an 
employer engaged in commerce within
 
the meaning of Section 
2(2), (6), and (7) of the Act and that the Union is a labor orga
n-
ization within the meaning of Section 2(5) of the Act. 
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 
Legal Standards
 
The issue presented in this case is whether the Board should
 
defer to a decision issued by Arbitrator Joseph E. Grabuskie.  
On June 20, 2011, IAP filed a motion to adopt the record in the 
arbitration hearing as the record in this case, to defer to the 
factual findings of the arbitrator, and to cancel the hearing 
sc
heduled in this case.  On June 22, 2011, the General Counsel 

and accepted the record  in the arbitration proceeding to dete
r-
mine whether arbitration award is in accord with 
Olin Corp., 
268
 
NLRB 
573
 
(1984) and 
Spielberg 
Mfg
.
 
Co., 
112 NLRB
 
1080 (1955).
2
  
Under the 
Spielberg 
doctrine, the Board will 

have been fair and regular, all parties had agreed to be bound, 
and the decision of the a
rbitrator is not clearly repugnant to the 

The General Counsel co
n-
cedes that the arbitration proceedings were fair and regular, and 
the parties agreed to be bound, so the only issue that remains is 
whether the decision is 
clearly repugnant to the Act.  In that 
regard 

totally consistent with Board precedent. Rather, the inquiry is 


usceptible to an interpretation co
n-
sistent with the Act, the Board will defer.  Also, the party see
k-
                                        
        
 
2
 
A review of case law informs me that in cases such as this the 
Board goes through a two
-
step process.  First it determines whether the 

sment 
based record and decision in the arbitration process.  
Olin Corp., 
supra 
at 574; 
Atlanta Steel Co., 
245 NLRB 814 (1979).  See also the late 

Kansas City Star Co., 
236 NLRB 866, 868 (1978).  If the arbitrato

g-
nant, the complaint is dismissed.  If the Board determines that the dec
i-
sion is repugnant, then the Board will not consider that decision and 
will instead decide the case on its merits after a full hearing.  
Pincus 
Bros
.
, 
237 NLRB 
1063, 1065

10
66 (1978), enfd. denied 620 F.2d 367 
(3
d
 
Cir. 1980).  On occasions the hearing on the merits takes place 

See, for example, 
Dries & Krump, 
221 NLRB 309 (1975)
.  
In those 
cases it appears that no pretrial motion was filed that raised the issue of 
deferability.   In any event, there is no requirement that a hearing be 
held when the issue can be resolve by a ruling on a properly filed m
o-
tion.  Rather, I conclude this is a mat
ter left in the first instance to the 
discretion of the judge.  In this case I exercise that discretion and first 

 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
34
 
ing to have the Board reject deferral and consider the merits of 
the unfair labor practice matter has the burden of showing that 
the standards for deferral 
have not been met. 
Olin Corp., 
supra 
at 574.  
In 
Olin 
the Board added that the
 
requirements that (1) 
the contractual issue be factually parallel to the unfair labor 
practice issue and (2) the arbitrator be presented generally with 
the facts relevant to res
olving the unfair labor practice.  The 
factual setting of the complaint allegations in this case present 
the issue of whether Treen lost the protection of the Act by 
conduct and remarks he made while engaged in protected, co
n-
certed activity.  In the arbitr
ation hearing the parties directly 
presented the unfair labor practice issue to the arbitrator, 
briefed the issue, and generally presented the same evidence to 
the arbitrator as would be presented in an unfair labor practice 
hearing.  Moreover, as describe
d more fully below, the arbitr
a-
tor applied the same legal standard that I would apply and sp
e-
cifically resolved the unfair labor practice issue. 
 

 
 
The following facts are as described by the arbitrator.  IAP 
has a collective
-
bargainin
g agreement with the Union that runs 
from October 1, 2008
,
 
through September
 
30, 2013.  On March 
17 IAP sent a memo to all employees that began:
 
 
Attached is your new copy of the CBA.  The Company is i
m-
plementing the new language only in the new CBA effective 
Monday, March 23, 2009.  The Company is still waiting on 
approval of the CBA by the Contracting Officer, hence, all 
economic issues such as wages, shift differential changes, i
n-
surance co
-
pay, etc. 
remain in effect from the old CBA until 
such approval time.  Also, the Company is further waiting for 
the approval of the retroactive pay.
 
 
The memo ended:
 
 
When approval of the CBA is made by the Contracting O
f-
ficer, you will immediately be notified of su
ch approval of the 
economic issues and implementation processes.
 
 
Treen worked for IAP as a boiler operator; he worked there 
since 2004.  Treen was fired for his behavior in three separate 
incidents.  The first occurred on March 19, 
2
 
days after the 
March 

r-
visor, was conducting a safety meeting.  During that meeting 
Treen asked Dearman when IAP was going to sign the contract 
and pay backpay.  Dearman replied that he believed the co
n-
tract would take effect on 
March 23.  Treen then uttered 

was suspended for 2 days.  A grievance was filed and IAP and 
the Union settled the grievance.  The settlement reduced the 
suspension to a reprimand, gave Treen backp
ay for the 2 days, 
and required that Treen go to anger management class.  
 
The second incident occurred during a weekend shift on July 


 
3:30 p.m.  Treen co
m-
plained that he was sweating too much and it was too hot in t
he 
boiler room so he left the area, drank some ice tea and worked 

complained to Steele about the heat.  At some point Treen put 
his tools away and went to the gym to shower.  Steele then 
report
ed the matter to the weekend supervisor, Andy Uraine.  

did not answer because he was apparently in the shower.  When 
Treen did return the call, Uraine asked if Treen needed any 
medical attentio
n but Treen laughed and said no.  Uraine then 
completed a disciplinary action form recommending that Treen 
be discharged for insubordination because Treen was supposed 
to report his medical condition to his supervisor rather than 
abandon his post.  The arb
itrator indicated that although Treen 
was not provided with due process concerning this incident, he 
concluded that Treen was obligated to notify his supervisor of 
his condition so that appropriate precautions could be taken.  
And he concluded that Treen w
as not entitled to use an hour 
before the end of his shift to shower.  The arbitrator also co
n-
cluded that Treen falsely reported the time he spent working 
that day.  
 
The third incident occurred on July 31 during a division
-
wide meeting conducted by Genera
l Manager Jeff Williamson; 
about 130

140 employees attended.  The main topic of the 
meeting was safety, but Williamson said he would entertain 
questions after the safety discussion.  At this meeting Treen 
again interjected the subject of backpay.  Treen sa
id that he did 
not work for the government, he worked for IAP. The arbitrator 
noted that Treen had options other than interrupting the safety 
meeting; Treen could have spoken with management away 
from the meeting, he could have consulted with the Union, he
 
could have filed a grievance, or he could have written his co
n-
gressman.  The arbitration award described the testimony of the 
witnesses concerning what Treen said and did at the safety 
meeting.  Those descriptions included that Treen spoke in a 
loud angry
 
voice about the backpay, that Treen was insubord
i-
nate and disrespectful, that Treen was very agitated, and that 
Treen was loud and aggressive.  The arbitration decision then 

n-
cluded:
 
 
It is clear 

disruptive and completely out of place in that type of meeting.  
All witnesses confirmed that out of frustration, Williamson 
asked the Grievant to leave the room.
 
 
After this meeting Treen was suspended an
d then fired.  In 
the termination notice IAP referenced the March 20 and July 26 
incidents as well as the July 31 incident.  
 
The arbitration award noted that Treen had filed a charge 
with the Board alleging that his termination was unlawful and 
that the R
egional Director had deferred the case to arbitration.  



NLRB.  The award 
described the positions of the parties, i
n-


i-
trator, was that while the Act protected employees who engage 
in protected concerted 
activity, employees who do so could lose 

a-

Atlantic Steel, 
supra and lists 
the four criteria the Board considers in resolving the issue of 
whether conduct loses t
he protection of the Act and recites how 

r-
trayed in the arbitration award; it asserts that the Act protects 
 IAP WORLD SERVICES
 
 
35
 
certain activity and that attempting to enforce the contract is an 
activity protected by
 
the Act.  The Board and the courts have 
found discharges to be unlawful even when the employee inte
r-
rupts management, becomes aggressive, insistent, and contains 
some name
-
calling.  
 
The arbitrator concluded that IAP did not take any action 
against Treen 
because of any activity protected by the Act; he 
noted:
 
 

if misplaced, his demeanor was disruptive, disrespectful, a
r-

given in good faith.
  
 
 
Based on all of the above, the arbitrator held that IAP 
prope
r

i-

 
 
Due to the facts outlined above, it is concluded that in term
i-
nating the Griev
ant the Company did not violate the National 
Labor Relations Act as charged by the Union.
 
Analysis
 
As indicated above, the General Counsel shoulders the bu
r-
den of establishing that arbitration decision was clearly repu
g-
nant to the Act and was palpably wron
g.  The General Counsel 

attempt to enforce a collective
-
bargaining agreement is activity 
protected by the Act.  But none of those cases deal with the 
peculiar fact setting presented in this cas
e.  In one sense Treen 
was attempting to enforce the collective
-
bargaining agreement.  
But in another sense he was attempting to disrupt the unde
r-
standing between IAP and the Union, common under gover
n-
ment contractors, that an appropriate government offici
al or 
agency first had to approve the increased monetary items in the 
contract before they could be implemented.  Treen was i
n-
formed of this process in the March
 
17 memo, yet he continued 

was not
 
an attempt to enforce the contract; rather it was an 
attempt to undermine it.
 

the contract, the General Counsel presents no case directly on 
point with the fact pattern in this case.  Indeed, it is
 
unlikely 
that the General Counsel could do so because cases of this type 
are fact intensive and require the balancing of the factors d
e-
scribed in 
Atlantic Steel, 

conduct was not prompted by any unfair labor practice, 
the 
setting in which it occurred was at the lower end of protection.  

during the grievance process where an employer and union are 
in an equal position.  Rather, they took place during work 
mee
t-
ings involving other employees and they to some extent di
s-

conduct during these meeting still protected, it would depend 

all th

s-
ru
p
tive, argumentative, and disrespectful.  Remember, this was 
in the context where in March Treen had raised the same matter 


 

meeting, in this context, could be sufficient to strip an emplo
y-
ee of the protection the Act otherwise would provide is not 
palpably wrong.  
Aramark Services, 
344 NLRB 549 (2005).  I 
conclude that the General
 
Counsel has not established that the 

 
In his latest brief the General Counsel concedes that the only 
issue left under 
Spielberg 
and 
Olin 
is whether the award is r
e-
pugnant to the Act.  More specifical
ly he again concedes that 
the arbitrator considered and resolved the unfair labor practice 
issue.  But yet later in that brief he inconsistently argues that 
the arbitrator should have applied 
Wright Line, 
251 NLRB 
1083 (1980), enfd. 662 F.2d 889
 
(1
st
 
Cir. 
1981), cert. denied 
455 U.S. 989 (1982)
.
  
This argument fails for several reasons.  
First, it is directly contrary to 
Olin, 
supra.  Second, if adopted it 
would allow a union to get two bites at the apple by allowing it 
to litigate one theory in arbitration
 
(
Atlantic Steel)
 
but withhold 
another theory to litigate in an unfair labor practice hearing 
(
Wright Line).
  
Just as the charge in this case would have been 
dismissed if the Union failed to take the case to arbitration, so 
too i
t
 
must be dismissed if the 
Union failed to present all its 
evidence and legal theories at arbitration.  To do otherwise 
would undermine the very reasons the Board has adopted its 
current deferral policy.  Finally, the General Counsel indicates 
that incident that should be subject to
 
a 
Wright Line 
analysis is 
July 26 discipline stemming for overheated/early shower ma
t-
ter.  But this discipline is not alleged as an unfair labor practice 
in the complaint and I likely would not allow the General 
Counsel to litigate the matter in the absen
ce of such an alleg
a-
tion.  The General Counsel asserts he would present evidence 


Counsel is merely seeking to relitigate the finding 
of the arb
i-
trator that Treen took a 1
-
hour shower and that a shower of that 
length was certainly improper.  
 
The General Counsel next argues that the Board should mo
d-
ify approach under 
Olin.  
Of course, I can not modify existing 
Board law.  But I consider 
and comment on the General Cou
n-

The General Counsel urges the modifications are necessary to 

rights in Section 8(a)(3) and (1) case

This is entirely understandable because, as this case may show, 
the current deferral scheme allows for the possibility that a 
claim involving discriminatory discipline that might have been 
meritorious if litigated in an unfair 
labor practice proceeding 
could be lost in an arbitration proceeding. Stated differently, in 
such a case the statutory rights are not vindicated.  Of course, 
the Board has held that other considerations outweigh the vi
n-
dication of these statutory rights.  
 
The new standard proposed by the General Counsel is 
 
 
[T]he party urging deferral must demonstrate that: (1) the co
n-
tract had the statutory right incorporated in it or the parties 
presented the statutory issue to the arbitrator; and (2) the arb
i-
trator cor
rectly enunciated the applicable statutory principles 
and applied them in deciding the issues.  Then, if the party 
urging deferral makes that showing, the Board should, as 
now, defer unless the award is clearly repugnant to the Act.
 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
36
 
The General Counsel do
es not seek modification of the d
e-
ferral standards or procedures under 
Collyer Insulated Wire,
 
192 NLRB 837 (1971)
.
 
 
What the proposed standards do is challenge the concept that 

-
bargaining agreement 
implicitly prevent
s employers from discriminating against e
m-
ployees because of conduct protected by the Act.  This in turn 
undermines the basis for deferring Section 8(a)(3) cases that 
resulted from the progeny of 
United Technologies, 
268 NLRB 
557 (1984).  There are practic
al problems with the new stan
d-
ard.  It would require continued deferral of those cases in which 
there is no clause in a collective
-
bargaining agreement that 
matches Section 7 or Section 8(a)(3).  What would the ince
n-
tive be under those circumstances for a 
union to present the 
arbitrator with the unfair labor practice issue?  It would be be
t-
ter off not to do so because if it lost in arbitration under the 

because the arbitrator did not set forth the
 
correct legal stan
d-
ard.  The union could then try again to overturn the discipline in 
an unfair labor proceeding.  Meanwhile, the unfair labor pr
o-
ceeding is held in limbo while the grievance is processed 
through arbitration.  What is the judicial and reso
urce economy 
in such a process?   The application of the second point in the 
proposed standard poses difficulties in this case.  The arbitrator 
here described the correct 
Atlantic Steel 
standard only in the 

ugh implicitly 
he took that standard into account, he did not go through each 
of the four elements and then weigh them as was done in 
Atla
n-
tic Steel.
3
 
                                        
        
 
3
 
In his brief the General Counsel argues that under the proposed 
stan
dard deferral to the arbitration award in this case would be inappr
o-
It seems to me that a better approach would be to modify 
United Technologies 
to require deferral in Secti
on 8(a)(3) cases 
only where the collective
-
bargaining agreement explicitly and 
clearly contains language that affords employees the same pr
o-
tection that they would have under the Act, i.e., language that 
mirrors Section 7 and/or Section 8(a)(3).  This woul
d enhance 
the collective
-
bargaining process by letting the parties the
m-
selves decide in the first instance whether or not they want to 
arbitrate matters that otherwise might be litigated in an unfair 
labor practice proceeding.  This would also directly and
 
more 
efficiently rescind the judicial construct, undermined by stealth 
in the proposed standard, that the resolution of the whether 

h-
er the discipline was discriminatory under the Act.  And it
 

the statutory rights of employees.
 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4
 
ORDER
 
The complaint is dismissed.
 
                                        
                                     
 

applicable statutory standard.  To the extent that this comment suggests 
that under the proposed standards the arb

the law, it is incorrect.  The proposed standard preserves the repugna
n-
cy standard; it does not require that the arbitrator correctly apply the 
legal standards.  
 
4
 
If no exceptions are filed as provided by Sec. 102.46 of the
 

Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pu
r-
poses.
 
 
